Case 20-66885-lrc      Doc 73      Filed 02/05/21 Entered 02/05/21 08:24:36    Desc Main
                                   Document      Page 1 of 3




  IT IS ORDERED as set forth below:




  Date: February 4, 2021
                                                      _____________________________________
                                                                 Lisa Ritchey Craig
                                                            U.S. Bankruptcy Court Judge


 _______________________________________________________________


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


IN RE:                                            )
Alani Property Source Co., Inc.,                  )
                                                  )        Case No. 20-66885-lrc
                                                  )
                                   Debtor.        )        Chapter 11

                          CONSENT ORDER ON MOTION
                     TO RECONSIDER ORDER DISMISSING CASE

       This matter came before the Court on Debtor Alani Property Source, Co. Inc.’s (the

 “Debtor”) Motion to Reconsider Order Dismissing Case (the “Motion”). A hearing was

 held on the Motion on January 28, 2021. Will Geer appeared on behalf of the Debtor.

 Jonathan Adams appeared on behalf of the United States Trustee. Brent Wardrop appeared

 on behalf of Blackstone Residential Operating Partnership LP. No party objected to the

 requested relief.




                                              1
Case 20-66885-lrc        Doc 73     Filed 02/05/21 Entered 02/05/21 08:24:36          Desc Main
                                    Document      Page 2 of 3



        Based upon no objection to the requested relief, the Court finds good cause to reconsider

its order dismissing this case. Therefore, it is hereby:

        ORDERED that the Motion is GRANTED; and it is further

        ORDERED that the Court’s Order dismissing the instant case [Docket No. 60] is hereby

vacated; and it is further

        ORDERED that the Debtor shall, within twenty (20) days of entry of this Order, provide

the United States Trustee (the “US Trustee”) with (1) a ledger describing all deposits and

withdrawals in the bank statements previously provided to the US Trustee and (2) provide the

requested supplemental materials regarding monthly operating reports requested by the US

Trustee; and it is further

        ORDERED that should the Debtor fail to comply with the terms of the preceding

paragraph, the US Trustee shall file a supplemental report informing the Court of the Debtor’s

failure to comply, and the Court may enter an order dismissing the instant case with a one year bar

to refiling. The Debtor shall have three (3) business days to respond to the supplemental report.

                                         -END OF ORDER-

Prepared and presented by:

/s/ Will Geer
Georgia Bar No. 940493
Wiggam & Geer, LLC
50 Hurt Plaza, SE, Suite 1150
Atlanta, Georgia 30303
wgeer@wiggamgeer.com
(404) 233-9800


Consented to by:

/s/ Jonathan Adams (w/ express permission by Will Geer)

                                                   2
Case 20-66885-lrc       Doc 73     Filed 02/05/21 Entered 02/05/21 08:24:36        Desc Main
                                   Document      Page 3 of 3



Jonathan Adams
Trial Attorney
Georgia Bar No.
United States Department of Justice
Office of the United States Trustee
362 Richard Russell Building & U.S. Courthouse
75 Ted Turner Drive, S.W.
Atlanta, Georgia 30303
Office: (404) 331-4437
Direct Dial: (202) 631-5302


Distribution List

The clerk shall serve a copy of this Order on all parties on the mailing matrix.




                                                 3
